ALBERT V. BRYAN, Circuit Judge
(dissenting):
I have no disagreement with the majority’s opinion in its remonstrance of Overnite for reducing the compensation of Rutherford’s erstwhile employees without first bargaining with their Union. I do disagree, however, with the extent of the order of reparation. Specifically, I think the period of restoration is too great, a span not justified by the evidence.
In this respect I do not think the period of restoration can be viewed exclusively as a part of the remedy resting in the discretion of the Board. Actually, the vast portion of it occurs in the protraction of the refusal-to-bargain-time by the Board. There is no evidence to support this prolongation of the period of refusal.
As I read the order, it requires' payment by Overnite of the difference between the wages (including fringe benefits) theretofore paid by Rutherford and the lesser wages offered by Overnite. With the Board, I think this default commenced with the transition date of November 19, 1964 — from Rutherford to Overnite. But I do not understand how it can go beyond the day when Overnite explicitly or implicitly declined to meet the demands of the Union, after a reasonable time of bargaining. Overnite was not obligated to pay the higher compensation after that date. I do not see any basis whatsoever for requiring the difference in wages etc. to be made good from November 19, 1966 until and beyond the present time, as the Board and now the Court direct.
That there was bargaining after the transfer from Rutherford to Overnite appears unrefuted in the record. First, it is found in Overnite’s letter to the Union, dated November 30, 1964, less than two weeks after the transfer, stating the Company is “willing to recognize and bargain for contracts with the appropriate unions in separate and appropriate units at Pulaski and Roanoke”. Then there is the testimony of the Union representatives that there were negotiations beginning on January 12, 1965, continuing thereafter at the rate of approximately two meetings a month. As to their content the local’s attorney was questioned and testified as follows:
“Q. Do you remember that at any time they specifically asked expressly, *771‘Shall we go now into a discussion of wages, pension plan, insurance,’ and the like?
“A. They have generally taken the position throughout the negotiations that they will negotiate from which ever posture we would care to. However, we — however we wanted to handle it. Which ever proposal we wanted to take up, and to that extent they were willing to discuss it any way we wanted to discuss it.”
Surely, the parties would not have continued to meet if all they did was to forgather. The negotiations clearly amounted to bargaining. Nevertheless, the upshot of them all was a refusal of the Company to accede to the Union’s demands. This was not unlawful and to me it constituted an impasse.
I would remand for a redetermination of the period of restoration in accordance with the evidence. This would not be an interference with the discretion of the Board in fashioning the remedy. On the contrary, it is compelled by the want of substantial evidence to uphold the restoration-time fixed by the Board.